Citation Nr: 1805953	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  11-06 535	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for muscle and joint pain due to an undiagnosed illness.  

2.  Whether new and material evidence has been received to reopen the previously denied claim for left ear hearing loss.

3.  Entitlement to service connection for residuals of a cerebrovascular accident (CVA)/stroke, to include as secondary to a service-connected disability, or as due to undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to December 1991.  However, he performed active duty for training and inactive duty training at various times between February 1989 and July 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2009 and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2011, the Veteran testified before a Veterans Law Judge (VLJ) who is no longer with the Board.  A transcript of the hearing is of record.  As the VLJ who presided at a hearing must participate in the decision on the claim (38 U.S.C. § 7107(c); 38 C.F.R. § 20.707), the Veteran was offered the opportunity for another hearing before the VLJ who would decide his case.  By Correspondence dated in October 2017, the Veteran waived his right to such hearing.

In August 2013, the Board remanded the claims for further development.

The issue entitlement to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2004 rating decision denied entitlement to service connection for muscle and joint pain due to an undiagnosed illness.  The Veteran was notified of that decision.  He attempted to appeal the rating decision, but his Substantive Appeal (VA Form 9) was determined to be untimely by the RO.  The Veteran did not submit new and material evidence within one year of the notice of that rating decision.

2.  The evidence received since August 2004, when considered by itself or in connection with evidence previously assembled, does not relate to unestablished facts necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim of service connection for muscle and joint pain due to an undiagnosed illness.

3.  An August 2004 rating decision denied entitlement to service connection for left ear hearing loss.  The Veteran was notified of that decision.  He attempted to appeal the rating decision, but his Substantive Appeal (VA Form 9) was determined to be untimely by the RO.  The Veteran did not submit new and material evidence within one year of the notice of that rating decision.

4.  Some of the evidence received since August 2004, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for left ear hearing loss.

5.  The evidence of record does not demonstrate that the Veteran's residuals of a stroke were acquired during active service, are causally related to active service, or caused or aggravated by a service-connected disorder.





CONCLUSIONS OF LAW

1.  The August 2004 rating decision, which denied the Veteran's claim of entitlement to service connection for muscle and joint pain due to an undiagnosed illness, is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2017).

2.  Evidence received since the August 2004 rating decision in relation to the Veteran's claim for entitlement to service connection for muscle and joint pain due to an undiagnosed illness is not new and material, and, therefore, the claim is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The August 2004 rating decision, which denied the Veteran's claim of entitlement to service connection for left ear hearing loss, is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2017).

4.  Evidence received since the August 2004 rating decision in relation to the Veteran's claim for entitlement to service connection for left ear hearing loss is new and material, and, therefore, the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5.  The criteria for establishing service connection for residuals of a stroke have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veteran's Claim Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).    

II.  Procedural History

In August 2004, the RO denied service connection for hearing loss and muscle and joint pain due to an undiagnosed illness.  The Veteran submitted a September 2004 Notice of Disagreement (NOD).  The RO issued a June 2005 Statement of Case (SOC), and the Veteran submitted a Substantive Appeal (VA Form 9) that was received in September 2005.  In an October 2005 Notification letter, the RO notified the Veteran that the Substantive Appeal was untimely.  The Veteran appealed, and in May 2017, the RO issued an SOC addressing the timeliness of the Substantive Appeal.  The Veteran did not appeal this decision.  Therefore, the August 2004 denial for service connection for hearing loss and muscle and joint pain due to an undiagnosed illness became final.  In order to re-open his claims for service connection, the Veteran must submit new and material evidence.  38 U.S.C. § 5108.  

III.  New and Material Evidence

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

i.  Muscle and joint pain due to an undiagnosed illness

Entitlement to service connection for muscle and joint pain due to an undiagnosed illness was originally denied in August 2004.  Evidence at the time of the August 2004 rating decision included the Veteran's service treatment records (STRs), buddy statements, VA treatment records through May 2004, and an April 2004 VA examination.  The RO denied the claim because there was no clinical evidence of muscle and joint pain due to an undiagnosed illness.  The Veteran attempted to appeal the rating decision, but his Substantive Appeal was untimely.  Therefore, the August 2004 decision became final.

In July 2008, the Veteran filed a new claim for benefits.  See Correspondence entered in Caseflow Reader in July 2008.  New evidence used to substantiate the claim included VA treatment records from July 2007 to January 2011.  Despite the evidence added to the claims file since 2004, nothing therein shows or implies that the Veteran has muscle and joint pain due to an undiagnosed illness; or is otherwise attributable to an event, injury, or disease during service.  The Board finds the new evidence does not raise a reasonable possibility of substantiating the claim of service connection for muscle and joint pain due to an undiagnosed illness and does not relate to an unestablished fact necessary to substantiate the claim, i.e., a link between the condition and service.  Rather, it is cumulative and redundant of the evidence previously of record.  There is no other evidence upon which to reopen the Veteran's claim.
As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claims of service connection for muscle and joint pain due to an undiagnosed illness, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

In sum, absent any new and material evidence showing muscle and joint pain due to an undiagnosed illness is due to service, the claim of service connection for muscle and joint pain due to an undiagnosed illness cannot be reopened.  See 38 C.F.R. § 3.156(a).

ii.  Left ear hearing loss

Entitlement to service connection for left ear hearing loss was originally denied in August 2004.  Evidence at the time of the August 2004 rating decision included the Veteran's service treatment records (STRs).  The RO found that the evidence did not show that the Veteran's left ear hearing loss was etiologically related to service.  The Veteran attempted to appeal the rating decision, but his Substantive Appeal was untimely.  Therefore, the August 2004 decision became final.

In February 2009, the Veteran filed a new claim for benefits.  See Statement in Support of Claim entered in Caseflow Reader in February 2009.  New evidence used to substantiate the claim included VA treatment records from June 2004 to February 2009, May 2009 VA examination, May 2011 hearing testimony, and an August 2011 private hearing examination.  The private medical opinion from Dr. T.S. opined that the Veteran had severe sensor neural hearing loss consistent with noise induced hearing loss due to exposure to loud noise.  The Board notes that the Veteran was routinely exposed to hazardous noise during service.  See STR entered in Caseflow Reader in October 2003, p. 24.  Therefore, because the private record relates to an unestablished fact necessary to substantiate the claim for service connection for left ear hearing loss, the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

Accordingly, new and material evidence has been received, and the claim for service connection for left ear hearing loss is reopened. 
As indicated in the Introduction, the underlying claim of service connection for left ear hearing loss is addressed in the REMAND portion of the decision below.

IV.  Service Connection 

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. §§ 1110, 1131. 

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection also may be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf War Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi-symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2021.  38 C.F.R. § 3.317.

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service connection.

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C. § 1110, 1131 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The Veteran's DD-214 shows service in Southwest Asia from July 1991 to October 1991.  Therefore the Veteran is a "Persian Gulf Veteran" within the meaning of 38 C.F.R. § 3.317(a)(1).  See Certificate of Release entered in Caseflow Reader in July 2014.

The Veteran contends that the residuals of his stroke are due to his military service, to include as secondary to acoustic trauma.  See Statement in Support of Claim entered in Caseflow Reader in February 2009; Hearing Testimony entered in Caseflow Reader in May 2011, p. 12.   

The Veteran has a current diagnosis of thrombosis, transient ischemic attack, or cerebral infraction.  See VA Examination entered in Legacy in October 2016.  As such, element (1) under Wallin and Shedden is met.

Regarding secondary service connection, the Veteran is service connected for right ear hearing loss.  See Notification Letter entered in Caseflow Reader in January 2010.  As such, element (2) under Wallin is met.  

However, the Board finds that the preponderance of competent and credible evidence weighs against finding that the Veteran's stroke and its residuals were caused or aggravated by his service-connected right ear hearing loss; therefore, element (3) under Wallin is not met.  

During his Board hearing, the Veteran stated that his stroke is secondary to acoustic trauma.  However, he has not offered any evidence to indicate that his stroke and its residuals may be associated with his exposure to hazardous noise.  Therefore, without any additional information from the Veteran, even the low standard under McLendon v. Nicholson, 20 Vet. App. 79 (2006), is not met, and a VA examination to address this theory of entitlement is not warranted at this time.  See also 38 C.F.R. § 3.159(c)(4).  Additionally, as will be discussed below, the Veteran's stroke and its residuals have been attributed to his non-service connected cervical spine.  Therefore, service connection for stroke and its residuals on a secondary basis is denied. 

Regarding direct service connection, the Veteran asserted that the residuals of his stroke are due to an undiagnosed illness he contracted in Southwest Asia.  See May 2011 Hearing Testimony entered in Caseflow Reader in May 2011, p. 10-11.  Specifically, the Veteran stated that the chemicals from "all the fire smokes, all the oil fires and the smoke" could have caused his stroke.  See id. at 16.  Since the Veteran had service in the Southwest Asia, the Board will afford the Veteran the benefit of the doubt and find that element (2) under Shedden is met.

However, on review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the Veteran's residuals of his stroke are etiologically related to service.  Therefore, element (3) under Shedden is not met. 

In February 1989, the Veteran underwent an enlistment examination.  See Service Treatment Records (STRs): Report of Medical History entered in Caseflow Reader in October 2003, p 4.  The Veteran noted that he did not have frequent or severe headaches, dizziness or fainting spells, head injury, or epilepsy or fits.  See id.  The Veteran's STRs from June 1991 to December 1991, i.e., his period of active service, do not document any complaints, treatment, or diagnosis of a stroke or residuals of a stroke to include headaches, seizures, or memory loss.  See STR entered in Caseflow Reader in October 2003.  In December 1991, the Veteran returned from the Southwest Asia.  Upon examination, the examiner noted that the Veteran was doing well and on no medication.  See id. at 9.  During his separation physical, the Veteran noted that he did not experience dizziness or fainting spells, frequent or severe headaches, loss of memory or amnesia, or epilepsy or fits.  He noted that he was in good health.  See id. at 8.

In April 2003, the Veteran was seen at Central Arkansas HCS: Neuropsychological Assessment Consult Result.  See Medical Treatment Record-Government Facility entered in Caseflow Reader in May 2004, p. 9.  The examiner stated that the Veteran had two head injuries.  The first injury was in 1988, and it resulted in a broken neck and a coma.  The second injury was in 1997, and that resulted in loss of consciousness for two days.  See id. at 11.  The examiner concluded that there was chronic left hemisphere dysfunction which was likely due to developmental etiologies (e.g., learning disorder).  The examiner noted that the Veteran gave "questionable effort" on the motivation test.  Therefore, the examiner concluded that the other findings were variable and inconsistent with known CNS patterns of data.  See id. 

In December 15, 2003, the Veteran was seen at White County for seizure like activity.  See Medical Treatment Records-Non-Government Facility entered in Caseflow Reader in April 2004.  The Veteran stated that he had a feeling of "head rush" with nausea and uncontrollable shakes and stutter.  See id.  He further stated that he developed a headache en route to the hospital.  See id.  

In May 2004, the Veteran was afforded a VA examination to determine the nature and etiology of his neurological disorders.  The examiner performed an in-person examination.  The Veteran stated that he had an onset of headaches about a year before the examination.  At the time of onset, his neurological examination was within normal limits.  The headaches occurred about once a week, were diffused in location, and consisted of a pressure-like sensation.  The headaches were not accompanied by nausea, vomiting, photophobia, photophobia, or any focal neurological symptoms.  The headaches were not prostrating, and he usually did not take any medication for the headaches.  The Veteran stated that the headaches were possibly related to stress.  The Veteran further stated that his mother had a history of migraines.  Regarding his seizure disorder, the Veteran stated that a few months prior to his VA examination, he had a "funny feeling" and called 911.  The paramedic stated that the Veteran became unconscious, and his body began shaking.  The Veteran was taken to the hospital and told that he was not having a seizure.  The Veteran did not have any further episodes.  The Veteran stated that he had been experiencing memory problems for about two years.   

The VA examiner diagnosed the Veteran with episodic muscle tension-type headaches.  The examiner noted that the Veteran's neurological examination was within normal limits.  The examiner stated that on his separation examination, the Veteran specifically denied frequent or severe headaches, loss of memory, or amnesia or any seizures.  The examiner opined that the headaches could be related to the Veteran's remote head trauma.  Regarding his seizure, the examiner noted that the Veteran's one seizure-like activity was insufficient to warrant a diagnosis of a seizure disorder.  However, if it was a seizure, it was most likely related to the Veteran's 1997 head trauma.  Finally, the examiner stated that the Veteran's memory loss was most probably related to developmental problems caused by his left hemisphere dysfunction which was exacerbated by his remote head trauma.  

In January 2009, the Veteran was seen at White County Medical Center.  See Medical Treatment Record-Non-Government Facility entered in Caseflow Reader in May 2011, p. 19.  The Veteran was diagnosed with ischemic cerebrovascular accident (CVA).  See id.  In April 2010, an examiner noted that he Veteran had a history of migraines that caused stroke-like symptoms.  See id. at 59.  

In February 2009, the Veteran was seen at the Central Arkansas HCS: Neurological Note. See Medical Treatment Record-Government Facility entered in Caseflow Reader in February 2009, p. 2.  The Veteran complained of headaches, blurry vision which resolved with glasses (id. at 5), confusion, and memory issues.  Following his symptoms, the Veteran "developed sudden onset total amnesia.  He did not remember who he was, where he was or his family or anything. . . . His memory to all events returned spontaneously."  The Veteran's wife stated that prior to the onset of the Veteran's headache, he was very stressed.  The examiner noted that the Veteran had a history of migraines in childhood but "not any more."  See id. at 3.  The working diagnosis was familial hemiplegic migraine.  See id. 

During his May 2011 Board hearing, the Veteran stated that he had a stroke in January 2009.  The Veteran stated that the doctors at the private hospital could not determine what caused his stroke as he did not have the normal signs.  The Veteran stated that he never had headaches growing up and "couldn't tell you what a headache felt like."  But after the stroke, he had a headache that did not go away.  

In October 2011, the Veteran was seen at White County Neurology Clinic for his headaches.  See Medical Treatment Record-Non-Government Facility entered in Caseflow Reader in August 2016, p. 29.  The Veteran complained of headaches in his neck with the left side more affected than the right.  The Veteran stated that he initially had a headache in 2009 that caused a stroke.  See id.  He was alert and his recent and remote memory was intact.  See id. at 30.  Because of the history of a stroke of unknown etiology, the examiner recommended an MRI study of the brain and the C-spine.  See id.  The C-spine MRI showed disc pathology at several levels which included C4-C6 and C5-C6 changes resulting in flattening of thecal sac and moderate indentation on neural formania and also changes of degenerative disc disease which caused encroachment on the left lateral recess and moderate indentation on neural formina at C6-C7.  See id. at 34-35.  In January 2012, the Veteran was seen at the Arkansas Surgical Hospital.  See id. at 21.  The Veteran had severe stenosis at multiple levels with ischemic changes within the spinal cord due to the stenosis.  The Veteran underwent surgery to repair his cervical spine.  See id. at 21-22.

In October 2015, the Veteran was afforded a VA examination to determine the nature and etiology of the residuals of his stroke.  The examiner reviewed the Veteran's claims file and performed an in-person examination.  The Veteran stated that a cervical disc problem caused him to experienced strokes.  In 2011, he had a neck operation to repair his cervical disc problem.  The Veteran was in rehab for three years and afterwards returned to work driving a truck.  

The examiner noted that the Veteran had an episode of amnesia preceded by headaches.  Diagnostic testing revealed cervical disc disease.  The Veteran did not experience depression, cognitive impairment or dementia, or any other mental health conditions attributable to his condition and/or its treatment.  The examiner confirmed the Veteran thrombosis, transient ischemic attack, or cerebral infraction diagnosis.  The examiner stated that the Veteran's history did not suggest that the Veteran's CVA occurred in or was aggravated by military service.  The examiner opined that the Veteran's CVA symptoms were attributed to cervical disease and was corrected by surgery.  

The Board finds that the competent evidence of record is against a finding that the Veteran's residuals of a stroke are etiologically related to his military service.  There was no evidence of stroke or related complaints in service or within one year after separation from service.  The evidence reflects that the Veteran had a stroke and resulting residuals in January 2009, i.e., 18 years after his discharge from service.  In the appropriate circumstance, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  The Board also notes that the Veteran's stroke symptoms were attributed to a cervical spine disorder.  

Additionally, the Veteran has not submitted competent medical nexus evidence contrary to the VA examiners' opinions or other evidence of record.  38 U.S.C. § 5107(a) (claimant bears responsibility to support a claim for VA benefits).

The Board has considered the provisions relating to service connection for certain disabilities occurring in Persian Gulf veterans.  However, the Veteran's residuals of his stroke have been attributed to a known diagnosis of cerebral infraction/CVA.  The diagnosis renders the provisions of 38 C.F.R. § 3.317 inapplicable.  As such, service connection for residuals of a stroke due to an undiagnosed illness is not warranted. 

The Board has considered the Veteran's lay statements asserting that the residuals of his stroke are related to his service.  The Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the etiology of the residuals of a stroke is a complex medical question, outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and service connection for residuals of a stroke is not warranted.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence to reopen the claim for entitlement to service connection for muscle and joint pain due to an undiagnosed illness has not been received; the application to reopen is denied.

New and material evidence to reopen a claim of service connection for left ear hearing loss has been presented; to this extent, the appeal is granted.

Entitlement to service connection for residuals of a stroke to include as secondary to a service-connected disorder or as due to an undiagnosed illness, is denied.


REMAND

As stated above, new and material evidence has been received sufficient to reopen the claim for service connection for left ear hearing loss.  However, before a decision can be reached, a remand is necessary for an adequate VA examination.

In May 2009, the Veteran underwent a VA examination.  The VA examiner opined that the Veteran's left ear hearing loss is less likely as not the result of his military service.  The only basis for this unfavorable opinion was that the Veteran's hearing was normal at separation.  No further rationale was provided in support of the VA examiner's findings.  Regulation 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal audiometric testing limits at separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Because the examiner's negative opinion as to the etiology of the Veteran's bilateral hearing loss appears to be based solely on the fact that he had "normal" hearing during active military service, another medical opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination, it must obtain a fully adequate one).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding VA treatment records and associate them with the claims file. 

2.  Ask the Veteran to provide the names and addresses of all private medical care providers who have treated him for his hearing loss.  After securing any necessary releases, request any identified records that are not duplicates of those already contained in the claims file.  If any requested records are not available, the Veteran and his representative should be notified of such. 

3.  Thereafter, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his left ear hearing loss.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted. 

Following review of the claims file, the May 2009 VA examination report and the August 2011 private report, the examiner should provide an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current left ear hearing loss is related to his service.  The examiner must consider the Veteran's noise exposure in service and any noted threshold shift in hearing acuity from entrance to separation.  The examiner should also address whether the Veteran's current hearing loss is/is not merely a delayed response to his reported in-service noise exposure from military aircraft engines, helicopter, equipment, and artillery. 

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, she or he should provide a complete explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

4.  If the benefits sought remain denied, furnish the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


